WHATLEY, Judge.
Jeffrey W. Simpson appeals an order revoking his probation and sentencing him to 70.5 months in prison. Simpson was originally sentenced to two years of probation for the offense of false imprisonment and was thereafter found to have violated this probation after a hearing. We affirm the revocation of Simpson’s probation and his sentence. However, because the written order of revocation does not conform to the trial court’s oral pronouncement, we remand this case with directions that the revocation order be corrected to conform to the oral pronouncement.
Simpson argues, and the State correctly concedes, that the order revoking Simpson’s probation must be reversed because it does not conform to the trial court’s oral pronouncement regarding the conditions of probation Simpson was found to have violated. At the revocation hearing, the trial court revoked Simpson’s probation after finding that he violated condition one and condition nine by failing to report to the probation officer as instructed, special condition eight by failing to complete community service hours, special condition twenty-four by contacting the victim of the false imprisonment, and special condition eighteen by failing to complete an anger management program. However, the written revocation order states that Simpson’s probation was revoked for violating six additional conditions. Therefore, we remand this case with directions to the trial court to correct the written revocation order to conform to the oral pronouncement. See West v. State, 1 So.3d 1290, 1291 (Fla. 2d DCA 2009).
Affirmed; remanded with directions.
ALTENBERND and DAVIS, JJ., Concur.